DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive.
In regards to applicant’s argument that None of Lipinski, Srinivasan, nor Rahman et al teach the newly added limitation of “determining, at the processor, a priority of each of the one or more events based on an application program that caused the event to be generated” :  Lipinski teaches determining, at the processor, a priority of each of the one or more events based on the priority level signal provided along with the request.  The examiner is therefore citing multiple references that teach there are multiple methods of determining priority of a request including “based on an application program that caused the event to be generated”
Wahlstrom et al PN 7,263,377 states Column 7 lines 5-17 “In another embodiment, the type of application may be used to assign priorities.  For example, an application such as IP/OAM&P may be given higher priority than, say, a channel guide on a set-top box.”
Menchaca et al PN 2010/0332667 states para [0026] “Moreover, even if a program requests a particular bandwidth or priority level, the network interface 130 can override the request and assign the bandwidth and priority based on the type of application indicated by the configuration information 134.”
Wu et al PN 2011/0238775 states para [0093] “An embodiment of the branch and/or data center virtual storage array interface can reorder or regroup these storage operations according to storage client, type of storage operation, data or application type, or any other attribute or criteria to improve virtual storage array performance and efficiency.”
Ryali et al PN 2012/0015630 states para [0020] “The token generator 124 may assign values for request count, alert request rate, priority etc. based on the application for which the token is generated.”
Sharma et al PN 2015/0230274 states para [0054] “This priority may be based on the specific application making the request, on the type of requesting application, on data extracted from connection traffic (e.g., a SPDY stream priority), or be provided by the requesting application.”
Official notice is taken that it is well known to base priority on the application program that caused the event/request as evidenced by any of Wahlstrom et al, Menchaca et al, Wu et al, Ryali et al, Sharma et al.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to base priority on the application program making the request/event because this is a known method of assigning priorities.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipinski PN 2003/0081748, Srinivasan PN 2011/0106935 and Rahman et al PN 2014/0194782 in view of what is well known in the art as evidenced by any of Wahlstrom et al PN 7,263,377, .
In regards to claims 1, 15: Lipinski teaches a management method for a computing device (appliance 20), the method comprising: a processor (network manager 30) of the computing device identifying one or more events (requests); the processor determining a priority (priority parameter of the requests Para [0013]) of each of the one or more events (each request); based on the priority of the each of the one or more events, the processor determining whether to process the event (immediate priority 209) and, when the processor determines that the event is to be processed, the processor determining whether to defer (deferred requests) processing of the event (processes ail the deferred requests 221 at the time of the next immediate request Para [0015]). Lipinski teaches the Appliance can be a mobile device such as a mobile phone or a PDA but does not state it is wearable. While Lipinski teaches grouping the deferred requests with the next immediate request but does not state that the purpose is for power management. Srinivasan teaches a method of power saving stating para [0028] "The periodicity of these wakeups greatly limits the extent to which low power deep sleep states can be exploited by the software. If all of these periodic housekeeping can be moved to asynchronous or deferred work that can be bunched together at a later time, then the processor can sleep for a longer duration and would experience fewer wakeups. Thus, extending the sleep time of an idle processor and also allowing deeper sleep states would yield substantial power savings." It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Lipinski’s method for power savings because this would be a side effect of grouping the deferred requests with the next immediate request. Rahman et al teaches a wearable network device that includes power management. It would have been obvious to a person of ordinary skill in the art 
In regards to claims 2, 10, 16: All of Lipinski, Srinivasan and Rahman et al teach network communications.
In regards to claims 3, 11, 17: Lipinski teaches requests generated by the application executing on the appliance (Para [0006]).
In regards to claims 4, 5, 12, 18, 20: Rahman et al teaches network communication with a host/server 114.
In regards to claim 7: Lipinski teacher user requests.
In regards to claims 8, 14: Lipinski teaches apriority associated with the request.
In regards to claim 9: Lipinski teaches a communications interface and a memory.
In regards to claim 13: Rahman et al teaches a cell phone connected to the network device to control it.

Claims 6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipinski PN 2003/0081748, Srinivasan PN 2011/0106935 and Rahman etal PN 2014/0194782 in view of what is well known in the art as evidenced by any of Wahlstrom et al PN 7,263,377, Menchaca  as applied to claim 2 above, and further in view of Hwang PN 2005/0081158.
In regards to claims 6, 19: Lipinski teaches multiple different requests as well as a display but does not expressly teach a display update request. Hwang teaches a network device that receives display update requests (Para [0012]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include display update requests among the requests.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639.  The examiner can normally be reached on M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2185